Citation Nr: 0926208	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine fracture, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a rating in excess of 20 percent for 
erectile dysfunction (claimed as penile deformity), on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to July 
1946, and November 1950 to September 1951.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision in 
which the RO, inter alia, denied the Veteran's claim for a 
rating in excess of 10 percent for residuals of a cervical 
spine fracture.  The Veteran filed a notice of disagreement 
(NOD) in November 2004, and the RO issued a statement of the 
case (SOC) in January 2005.  The Veteran filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in February 2005.

In February 2005, the Veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  Although the Veteran had requested a Board 
hearing in his November 2004 NOD, he withdrew his request for 
such a hearing in May 2006.

In March 2006, a Deputy Vice Chairman of the Board granted 
the Veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

In June 2006, the Board denied a claim for a compensable 
rating for scars of the groin area, and remanded to the RO 
the claims for higher rating for residuals of a cervical 
spine fracture, and for anxiety and depression, for 
additional development   After completing the requested 
action, the RO continued the denial of each claim, as 
reflected in a September 2006 supplemental statement of the 
case (SSOC), and returned these matters to the Board for 
further appellate consideration.

In a December 2006 decision, the Board denied the claims for 
higher ratings for residuals of a cervical spine fracture and 
for anxiety and depression.  The Veteran, in turn, appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2008, the Court granted 
the parties' joint motion for remand, remanding the part of 
the December 2006 decision that denied a rating in excess of 
10 percent for residuals of a cervical spine fracture to the 
Board for further proceedings consistent with the joint 
motion.  The appeal as to the remaining issue regarding 
anxiety and depression was dismissed.

By rating decision in May 2009, the RO granted a 20 percent 
rating for residuals of a cervical spine fracture, effective 
June 17, 2008.  

These matters also come before the Board on appeal from a 
July 2007 rating decision in which the RO denied the 
Veteran's claim for a rating in excess of 0 percent for 
erectile dysfunction.  The Veteran filed an NOD in September 
2007, and the RO issued an SOC in March 2008.  The Veteran 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2008.

By rating decision in September 2008, the RO granted a 20 
percent rating for erectile dysfunction, effective March 9, 
2007, the date of the Veteran's claim for an increased 
rating.  Although the RO awarded a higher rating during the 
pendency of this appeal, inasmuch as a higher rating may be 
available for erectile dysfunction (on an extra-schedular 
basis, as discussed below), and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher rating remains viable on appeal.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board's dismissal of the claim for an increased rating 
for residuals of a cervical spine fracture is set forth 
below.  The claim for an increased rating for erectile 
dysfunction, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b), is addressed in the remand following 
the order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that in a 
January 2009 statement, the Veteran raised the issue of 
entitlement to an increased rating for anxiety and 
depression.  It does not appear that this claim has yet been 
addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.  


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, 
through his authorized representative, that he was satisfied 
with the 20 percent rating awarded for residuals of a 
cervical spine fracture.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to an increased rating for residuals of a 
cervical spine fracture and it must be dismissed.


ORDER

The appeal as to the claim for an increased rating for 
residuals of a cervical spine fracture is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a higher rating for erectile 
dysfunction, to include as pursuant to 38 C.F.R. § 3.321(b), 
is warranted.  

By rating decision in September 2008, the RO granted a 20 
percent rating for erectile dysfunction, effective March 9, 
2007, the date of the Veteran's claim for an increased 
rating.  In this case, the 20 percent rating assigned is the 
highest schedular rating for deformity of the penis with loss 
of erectile power.  See 38 C.F.R. § 4.115b, DC 7522 (2008).  
However, as the Veteran has not explicitly expressed 
satisfaction with the 20 percent rating assigned, and, may, 
in fact, be able to receive a higher rating on an extra-
schedular basis-as indicated in the Introduction, above-the 
Board has construed the claim for increase as continuing on 
appeal. 

However, neither the rating decision nor the SOC includes 
citation to the provisions of the 38 C.F.R. § 3.321(b), or 
discussion of whether the record presents a basis for 
assigning a higher rating on an extra-schedular basis.  To 
avoid any prejudice to the Veteran by the Board's 
consideration of this matter, remand for such RO 
consideration, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The notice letter 
to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for higher rating 
for erectile deformity on an extra-schedular basis.  The RO's 
adjudication of the claim should include discussion of 
whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart (cited to 
above) is appropriate and whether a higher rating is 
warranted on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a higher rating for erectile 
dysfunction, on an extra-schedular basis, 
that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for a rating 
in excess of 20 percent for erectile 
dysfunction, on an extra-schedular basis.  
The RO's adjudication of the claim should 
include consideration of whether "staged" 
rating of the Veteran's disability, 
pursuant to Hart (cited to above) is 
appropriate, specifically addressing 
whether the procedures for assignment of a 
higher rating on an extra-schedular basis 
are invoked at any point pertinent to the 
claim for increase.   

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


